Citation Nr: 0613790	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  02-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected degenerative joint disease of the low back.  

2.  Entitlement to an initial compensable evaluation for 
service-connected residuals of right knee medial meniscus 
repair.

3.  Entitlement to an initial compensable evaluation for 
service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above which granted service connection for degenerative joint 
disease of the low back, residuals of right knee medial 
meniscus repair, and GERD, and assigned noncompensable 
ratings for all three service-connected disabilities.

The Board notes the December 2000 rating decision also denied 
service connection for hypertension and left ear hearing 
loss.  In March 2001, the veteran submitted a timely notice 
of disagreement, and in February 2002 a substantive appeal 
(on VA Form 9) was filed as to all issues addressed in the 
December 2000 rating decision.  The Board denied entitlement 
to service connection for hypertension and left ear hearing 
loss in a March 2003 decision.  Therefore, those issues are 
not currently before the Board.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected 
degenerative joint disease of the low back is characterized 
by full range of motion in extension and flexion, with 
negative straight leg raising and cross leg raising, minimal 
endplate osteophyte lipping at L3-4, and no muscle spasm.

2.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected right knee 
medial meniscus repair is characterized by normal range of 
motion in extension and flexion and a freely movable patella, 
with no instability or recurrent subluxation.

3.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected GERD is 
characterized by heartburn with radiation of pain into the 
throat, occasional acid regurgitation, and slight epigastric 
tenderness, placing the evidence in at least approximate 
balance as to whether a higher disability evaluation is 
warranted..


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
evaluation for service-connected degenerative joint disease 
of the low back have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003 (2005).

2.  The schedular criteria for an initial compensable 
evaluation for service-connected right knee medial meniscus 
repair have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2005).

3.  Giving the benefit of the doubt to the veteran, the Board 
concludes that the schedular criteria for an evaluation of 10 
percent have been met for service-connected GERD.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.27, 4.114, Diagnostic Code 7399-7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased evaluation for service-
connected degenerative joint disease of the low back, 
residuals of ight knee medial meniscus repair, and GERD.  In 
April 2004, October 2004, and June 2005, the RO sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claim as well as its duty to assist him 
in substantiating his claims under the VCAA.  

While the April 2004 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the 
October 2004 and June 2005 letters asked him to provide such 
evidence.  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, slip 
op. at 9.  Under these circumstances, the Board is satisfied 
that the veteran has been adequately informed of the need to 
submit relevant evidence in his possession.  

As noted above, in Pelegrini, the Court held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this regard, the 
Board notes that the claim for service connection currently 
on appeal was filed in September 2000 and subsequently denied 
in a December 2000 rating decision.  Although the RO did not 
send the veteran a letter immediately after the VCAA was 
enacted in November 2000, the Board finds the veteran has not 
been prejudiced by this omission, for the following reasons.  

The content of the April 2004, October 2004, and June 2005 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist and were provided to the veteran prior to 
the RO issuing the September 2005 Supplemental Statement of 
the Case, which provided the veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the actions taken by VA have essentially cured the error 
in the timing of the notice.  Further, it finds that the 
purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

In addition, the RO specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, Social Security, and other Federal agencies.  He 
was advised that it was his responsibility to either send 
medical records regarding treatment for his disability, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran responded to the RO's 
communications with additional argument, thus curing (or 
rendering harmless) any previous omissions.  See also Conway 
v. Principi, 353 F.3d 1369, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Given the ample communications regarding the 
evidence necessary to substantiate the claim, the highly 
qualified veterans service organization representing the 
veteran, and the fact that the rating for service-connected 
GERD is being increased from 0 to 10 percent herein, the 
Board finds that any notice deficiencies are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that the veteran was scheduled for VA 
examinations in May 2003 and May 2005, which would have 
provided additional information regarding the veteran's 
claims.  The notices for the examinations were sent to the 
veteran's address of record; however, he did not report to 
the scheduled examinations.  Regulations provide that when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and the claimant, without 
good cause,


fails to report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based upon the evidence of record. 
However, when the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
that was previously disallowed, or a claim for increase, the 
claim shall be denied.  See, e.g., 38 C.F.R. § 3.655.

Here, the notices for the examinations were sent to the 
veteran's address of record, and the law presumes that the 
notice letters for the scheduled examinations were properly 
mailed and forwarded.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 
1995) (appellant's assertion that he never received the RO's 
decision and notice of the right to appeal held not clear 
evidence to the contrary to rebut the presumption that notice 
was properly mailed).  In addition, the Board notes the 
veteran has not provided evidence showing good cause as to 
why he did not report for the scheduled  May 2003 and May 
2005 VA examinations.  Thus, the Board must rely upon the 
evidence in the claims file to reach its decision.

A.  Low back disability

Service connection for degenerative joint disease of the low 
back was established in December 2000 and the RO assigned a 
noncompensable (zero percent) evaluation under Diagnostic 
Code (DC) 5003 from July 2000.  At that time, the RO 
considered service medical records showing the veteran was 
treated for low back pain following a motor vehicle accident 
in July 1999 and was diagnosed with degenerative joint 
disease.  Also considered was an October 2000 VA examination 
where the veteran complained of low back pain on occasion.  
The veteran demonstrated full range of motion, negative 
straight leg raising and cross leg raising, and no clinical 
findings of muscle spasm.  X-rays revealed minimal endplate 
osteophyte lipping at L3-4.  




As noted, the veteran is currently assigned a noncompensable 
rating under DC 5003, which provides the rating criteria for 
degenerative arthritis.  Under DC 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  Note 
1 accompanying DC 5003 states that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based upon limitation of motion.  Normal flexion 
(bending backward) of the thoracolumbar spine is to 30 
degrees, normal extension (bending forward) is to 90 degrees, 
normal lateral flexion is to 30 degrees on both sides, and 
normal rotation is to 30 degrees both ways.  See 38 C.F.R. 
§ 4.71a, Plate V.  

In evaluating the veteran's claim under DC 5003, the Board 
notes that the October 2000 VA examination report reflects 
that he demonstrated forward flexion to 95 degrees, extension 
to 35 degrees, lateral flexion to 40 degrees, and rotation to 
35 degrees.  The Board notes that "forward flexion" or 
bending forward of the back is characterized as extension in 
the rating criteria.  Therefore, the Board finds that forward 
flexion and extension as reported in the October 2000 VA 
examination report correspond to extension and flexion as 
noted in the Rating Schedule, respectively.  See id.  As a 
result, the Board finds the veteran demonstrated normal range 
of motion in the low back and thus, the veteran's service-
connected low back disability does not warrant a higher, 
compensable rating under DC 5003.  As noted, a higher, 10 
percent, disability rating is warranted under DC 5003 where 
the disability involves two or more major joints or minor 
joint groups.  Here, the veteran's low back disability only 
affects one major joint group; therefore, a compensable 
evaluation is not warranted under DC 5003.

The Board has considered evaluation of the veteran's low back 
disability under all other potentially appropriate diagnostic 
codes.  However, he has never been found to have favorable or 
unfavorable ankylosis of any part of the spine, and has not 
demonstrated limited range of motion.  Therefore, 38 C.F.R. 
§ 4.71a, DCs 5235 to 5242, under the General Rating Formula 
for Diseases and Injuries of the Spine and Formula are not 
for application.  Furthermore, the veteran has never been 
shown to have incapacitating episodes associated with his low 
back disability requiring bed rest prescribed by a physician 
and treatment by a physician.  Therefore, DC 5243 is not for 
application in this case.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
us to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the veteran's claim under DeLuca, supra, the 
Board notes that, although the veteran complained of 
occasional low back pain, the examiner who conducted the 
October 2000 VA examination found the veteran's back to be 
normal on examination as X-rays of his back were normal, he 
demonstrated normal range of motion, and no muscle spasm was 
found on clinical examination.  Because the veteran's back 
was normal on examination, the examiner did not proffer an 
opinion as to any additional functional limitation due to 
pain.  The Board finds the veteran was not prejudiced by this 
omission because there were no clinical findings to support 
the veteran's complaints of occasional pain, and he did not 
complain of incoordination, fatigability, or swelling.  Thus, 
the Board concludes that the preponderance of the evidence 
shows that any additional functional impairment due to flare-
ups, incoordination, fatigability, or the like is not 
demonstrated to any significant degree.  Therefore, a 
compensable evaluation is not warranted under 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca, supra.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in September 2000, 
has his low back disability been more disabling than as 
currently rated under the present decision.

B.  Right knee disability

Service connection for residuals of right knee medial 
meniscus repair was established in December 2000, and a 
noncompensable evaluation was assigned under DC 5257 from 
July 2000.  At that time, the RO considered service medical 
records showing the veteran was treated for right knee pain 
during service and diagnosed with patellofemoral syndrome.  
Service medical records also show that, in February 2000, the 
veteran sustained another right knee injury and underwent 
medial meniscus repair.  Also considered was an October 2000 
VA examination report which reflects the veteran reported to 
the examination wearing a right knee brace but demonstrated 
range of motion from zero to 140 degrees on examination.  
Examination also revealed the patella was freely movable, and 
X-rays of the right knee were normal.

As noted, the veteran is currently assigned a noncompensable 
evaluation under DC 5257, which provides the rating criteria 
for other impairment of the knee.  Under DC 5257, recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent disability rating when slight, a 20 percent 
disability rating when moderate, and a 30 percent disability 
rating when severe.  The Board observes that the words 
"slight," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6.  

In evaluating the veteran's claim, the Board notes there is 
no evidence showing that his right knee is characterized by 
instability or recurrent subluxation.  The Board notes that, 
in a March 2002 written statement, the veteran's 
representative argued that the veteran has instability 
problems as evidenced by his wearing a brace to the October 
2000 VA examination.  Although the Board has considered the 
representative's argument and appreciates the 
representative's vigorous representation, the Board gives 
more probative weight to clinical findings taken 
contemporaneously with clinical examinations.  The Board also 
notes there were no clinical findings of subluxation or 
instability at the October 2000 VA examination.  As there is 
no evidence showing the veteran suffers from instability or 
subluxation of the knee, a compensable rating under DC 5257 
is not warranted in this case.  

The Board has considered evaluation of the veteran's right 
knee disability under all other potentially appropriate 
diagnostic codes.  However, as noted above, the veteran 
demonstrated range of motion from zero to 140 degrees at the 
October 2000 VA examination, which the Board notes is normal.  
See 38 C.F.R. § 4.71a, Plate II.  Therefore, 38 C.F.R. 
§ 4.71a, DCs 5256, 5260, and 5261 are not for application.  
In addition, the veteran has never been shown to have 
dislocated semilunar cartilage, impairment of the tibia or 
fibula, or genu recurvatum (hyperextension) of the right 
knee, therefore, DCs 5258, 5262, and 5263 are not for 
application in this case.  

In evaluating the veteran's right knee disability under 
DeLuca, supra, the Board notes there is no evidence of record 
showing the veteran has any additional functional limitation 
due to pain, incoordination, fatigability or swelling.  As 
such, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran has any 
significant additional functional impairment due to flare-
ups, incoordination, and fatigability.  Therefore, an 
increased, compensable evaluation is not warranted under 
38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra.  


Finally, pursuant to Fenderson, supra, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  As above, upon 
reviewing the longitudinal record in this case, the Board 
finds that, at no time since the filing of the veteran's 
claim for service connection, in September 2000, has his 
right knee disability been more disabling than as currently 
rated.

C.  GERD

Service connection for gastroesophageal reflux disease (GERD) 
was established in December 2000 and assigned a 
noncompensable evaluation under DC 7399-7346 from July 2000.  
At that time, the RO considered service medical records 
showing the veteran was treated for gastroesophageal reflux 
in June 2000.  Also considered was an October 2000 VA 
examination where the veteran reported having symptoms of 
heartburn with radiation of pain into his throat.  He also 
reported having acid regurgitation occasionally, especially 
in the early morning and sometimes at night.  Examination of 
the abdominal area revealed epigastric tenderness, and the 
veteran was diagnosed with GERD.  He was also scheduled for 
an upper gastrointestinal series to confirm the diagnosis but 
failed to report.

As noted, the veteran is currently assigned a noncompensable 
evaluation under DC 7399-7346.  GERD is not listed on the 
Rating Schedule, and the RO assigned DC 7399-7346 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20.  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.114, DC 
7346, which provides the criteria for hiatal hernia.  Under 
DC 7346, a 10 percent evaluation is warranted for hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity; a 30 percent evaluation is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health; and a 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  

In evaluating the veteran's claim, the Board again notes 
that, at the October 2000 VA examination, the veteran 
complained of heartburn with radiation of pain into his 
throat with occasional acid regurgitation.  Based upon review 
of the evidence, the Board finds that the evidence is in 
relative equipoise as to whether an evaluation of 10 percent 
is warranted under DC 7346, as the veteran has complained of 
heartburn (pyrosis) and occasional acid regurgitation.  A 30 
percent evaluation is not warranted, however, because the 
evidence does not show the service-connected GERD causes a 
considerable impairment of health and is manifested by 
persistently dysphagia, pyrosis, and regurgitation with 
substernal, arm, or shoulder pain.  

The Board has considered the veteran's service-connected GERD 
under all other potentially applicable diagnostic codes.  
However, DCs 7203 to 7205 are not for application because the 
veteran has never been diagnosed with stricture, spasm, or 
diverticulum of the esophagus.  Likewise, the veteran has 
never been diagnosed with a gastric, duodenal, marginal, 
hypertrophic, inguinal, ventral, or femoral ulcer; therefore, 
DCs 7204 to 7307 and 7338 to 7340 are not for application.  

Finally, under Fenderson, the Board has considered whether 
the veteran was entitled to a "staged" rating for GERD, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in September 2000, 
has his gastroesophageal disability been more disabling than 
as currently rated under the present decision.

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the veteran, the Board 
concludes that an initial rating of 10 percent is warranted 
for GERD under Diagnostic Code 7346.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Entitlement to an initial compensable evaluation for service-
connected degenerative joint disease of the low back is 
denied.  

Entitlement to an initial compensable evaluation for service-
connected residuals of right knee medial meniscus repair is 
denied.

Entitlement to an initial evaluation of 10 percent for 
service-connected gastroesophageal reflux disease is granted, 
subject to the statutes and regulations pertaining to the 
payment of monetary benefits.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


